ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 3/13/20 wherein the specification and claims 1-4 and 6 were amended; claim 9 was canceled; and claims 11-15 were added.  In addition, the Examiner acknowledges receipt of the replacement drawings and substitute specification filed 3/17/20.
	Note(s):  Claims 1-8 and 10-15 are pending.

APPLICANT’S INVENTION
The instant invention is directed to an immunoconjugate (see independent claim 1), a PD-L1 detection reagent (see claim 5), a pharmaceutical composition (see claim 7), a detection kit (see claim 8), a VHH chain (see claim 10), and methods of treating diseases (see claims 11 and 13).

DOUBLE PATENTING REJECTIONS
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 10-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 7, and 8 of U.S. Patent No. 10,556,954. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to immunoconjugates comprising a VHH chain of an anti-PD-L1 nanobody and a conjugating moiety (detectable marker, drug, toxin, cytokine, radionuclide, and enzyme).  The claims differ in that SEQ ID No. 1 has a methionine in position 53 instead of isoleucine.  However, the skilled artisan would recognize that both methionine and isoleucine are hydrophobic amino acid residues.  As a result, the replacing of methionine with isoleucine would not drastically alter the overall characteristics of the peptide since the amino acids are conservative substitutions of one another.
	In addition, the claims differ from one another in that the patented invention does not specifically disclose the diseases that are treatable by the instant invention or including the immunoconjugate in a kit.  However, the skilled artisan would recognize that according to MPEP 2112.01, if the composition is the same, it must have the same properties as products of identical chemical composition cannot have mutually exclusive properties.  Furthermore, since both compositions are pharmaceuticals  and the pharmaceuticals are administered to a subject, the skilled artisan would recognize that if both substances are administered to a subject, they would treat the same diseases.
	In regards to kit form, the skilled artisan would recognize that pharmaceuticals are generated in some type of container and include instruction on how to prepare and/or administer the pharmaceuticals.  Thus, Applicant’s kit which comprise the .

Claims 1-8 and 10-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 8-13, and 15 of copending Application No. 16/624,403 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to VHH chains, polynucleotides, detection reagents, and pharmaceutical compositions comprising an immunoconjugate comprising SEQ ID Nos. 1-3 and a conjugating moiety (detectable marker, drug, toxin, cytokine, radionuclide, enzyme, gold nanoparticle, nanorod, magnetic nanoparticle, and viral particle).
The claims differ from one another in that the copending invention does not specifically disclose the diseases that are treatable by the instant invention or including the immunoconjugate in a kit.  However, the skilled artisan would recognize that according to MPEP 2112.01, if the composition is the same, it must have the same properties as products of identical chemical composition cannot have mutually exclusive properties.  Furthermore, since both compositions are pharmaceuticals  and the pharmaceuticals are administered to a subject, the skilled artisan would recognize that if both substances are administered to a subject, they would treat the same diseases.
	In regards to kit form, the skilled artisan would recognize that pharmaceuticals are generated in some type of container and include instruction on how to prepare and/or administer the pharmaceuticals.  Thus, Applicant’s kit which comprise the .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-8 and 10-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-7 of copending Application No. 16/723,037 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to VHH chains and pharmaceutical compositions comprising an immunoconjugate comprising SEQ ID Nos. 2 or 3 and a conjugating moiety (detectable marker, drug, toxin, cytokine, radionuclide, and enzyme).
The claims differ from one another in that the copending invention does not specifically disclose the diseases that are treatable by the instant invention or including the immunoconjugate in a kit.  However, the skilled artisan would recognize that according to MPEP 2112.01, if the composition is the same, it must have the same properties as products of identical chemical composition cannot have mutually exclusive properties.  Furthermore, since both compositions are pharmaceuticals  and the pharmaceuticals are administered to a subject, the skilled artisan would recognize that if both substances are administered to a subject, they would treat the same diseases.
	In regards to kit form, the skilled artisan would recognize that pharmaceuticals are generated in some type of container and include instruction on how to prepare and/or administer the pharmaceuticals.  Thus, Applicant’s kit which comprise the .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

WRITTEN DESCRIPTION REJECTION
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 11-14 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Applicant is reminded that an Inventor is entitled to a patent to protect his work only if he/she produces or has possession of something truly new and novel.  The invention being claimed must be sufficiently concrete so that it can be described for the world to appreciate the specific nature of the work that sets it apart from what was 
	While compliance with the written description requirements must be determined on a case-by-case basis, the real issue here is simply whether an adequate description is necessary to practice an invention described only in terms of its function and/or based on a disclosure wherein a description of the components necessary in order for the invention to function are lacking.  In order to satisfy the written description requirement, the specification must describe every element of the claimed invention in sufficient detail so that one of ordinary skill in the art would recognize that the Inventor possessed the claimed invention at the time of filing.  In other words, the specification should describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that the Inventor created what is the claimed.  Thus, the written description 

112 SECOND PARAGRAPH REJECTIONS
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 and 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1-8 and 10-15:  The phrase ‘or an anti-PD-L1 nanobody of with the VHH chain’ is confusing.  Specifically, it is unclear how the phrase is different from ‘a VHH chain of an anti-PD-L1 nanobody’.  Also, the claim is ambiguous because of the phrase ‘gold nanoparticles/nanorods’.  Specifically, if Applicant intended the two terms to be equivalent then, using one term is sufficient.  However, if Applicant intended the slash between the phrases to be ‘gold nanoparticles or nanorods’, then one should write the terms separately to indicate the distinction.
 In addition, the claim is confusing because there is a single conjugating moiety in line 5.  However, all of the possible conjugating moieties are plural.  Thus, it is unclear if one actually intended the for the selections of conjugating moiety to be in the singular form or if Applicant’s actually intended multiple conjugating moieties to be 
	Claim 2:  Proper Markush terminology requires a listing of specified alternatives using ‘closed’ language.  The use of the term ‘comprising’ allows for unnamed ingredients as such terminology is considered to be ‘open’.  Proper Markush practice requires a closed listed, so consisting of is generally used.  For example, the phrase ‘…a member selected from the group consisting of…’ is often used.  The members of the closed Markush list are preferably joined with ‘and’; however, the use of ‘or’ does not make the claim rejectable.  Other acceptable Markush formats include “R1 is A, B, or C’.  The terms ‘can’ or ‘may’ cannot be used in Markush phrases and are improper.  Applicant is respectfully requested to review MPEP 803.02.
Claim 4:  The phrase "such as auristatin E, auristatin F, MMAE, and MMAF" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Claim 5:  The claim is ambiguous because it is unclear what particular substances Applicant is intended to include by the phrase ‘detection carrier’.
	Claim 6:  The claim refers back to claim 5 that contains a single detection reagent.  However, claim 6, refers to detection reagents in the plural form (e.g., isotope tracers, contrast agents…imaging agents).  Did Applicant intend the Markush listing to be the single form of the terms or is Applicant claiming that multiple detection reagents are present?
Claims 11-14:  The claim is ambiguous because it is unclear what disease(s) and what specific PD-L1 positive tumors Applicant is referring to that are treatable with the immunoconjugate of the instant invention.
	Claim 15:  The claim refers back to claim 3 that contains a single cytotoxic drug.  However, claim 15, refers to cytotoxic drug in the plural form (e.g., antitubulin drugs, DNA groove binding reagents…and vinca alkaloids).  Did Applicant intend the Markush listing to be the single form of the terms or is Applicant claiming that multiple cytotoxic drugs are present?

PRIORITY DOCUMENT
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	Note(s):  It is duly noted that the priority document filed 3/13/20 is not in English.  In addition, it is noted that no English translation or English equivalent was provided.

COMMENTS/NOTES
The priority document provided is not in English nor was an English translation or English equivalent provided.  As a result, one cannot ascertain whether or not the instant invention is fully supported therein.  

It should be noted that no prior art is cited against the instant invention.  However, Applicant must address and overcome the 112 and double patenting rejections above.  In particular, the instant invention is distinguished over the prior art because the prior art neither anticipates nor renders obvious the specific 
  
In claim 10, line 2, it is respectfully suggested that Applicant remove ‘shown as’ from the claim for clarity.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        March 22, 2022